           Case 1:19-cv-00109-SM Document 73 Filed 12/04/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE

Mark Anderson,
f/k/k John Doe

      v.
                                           Case No. 19-cv-109-SM

Trustees of Dartmouth College



                                    JUDGMENT


      Judgment is hereby entered in accordance with the Order by

District Judge Steven J. McAuliffe dated December 4, 2020.

      The prevailing party may recover costs consistent with Fed. R.

Civ. P. 54(d) and 28 U.S.C. § 1920.


                                           By the Court:


                                           _________________________
                                           Daniel J. Lynch
                                           Clerk of Court



Date: December 4, 2020

cc:   Mark Anderson, pro se
      Counsel of Record
